Citation Nr: 1023129	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  06-22 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from February 1963 to 
January 1967.  His service included a tour of duty in the 
Republic of South Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  

The Veteran originally filed a claim of entitlement to 
service connection for PTSD; however, in light of medical 
records and the Veteran's assertions regarding other 
psychiatric diagnoses in addition to PTSD, the Board has 
expanded the issue as shown on the title page of this 
decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 
(2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran contends that he has PTSD as a result of 
stressful combat experiences in Vietnam.  His service records 
show that he participated in Chu Lai operations against armed 
communist insurgents in the Republic of South Vietnam.

In regard to establishing service connection for PTSD, the 
law currently requires:  (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009).  As far as combat, if 
VA determines that a veteran engaged in combat with the enemy 
and that the alleged stressor is combat related, then the 
veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).

The Veteran's reported stressors involve witnessing the 
indiscriminate and atrocious killing of civilians by the 
South Korean Army including cutting off their ears and 
wearing them on belts and chopping off their heads and 
putting them on fence posts.  He also asserted witnessing an 
incident when several Vietnamese civilians who were working 
on base fell out of a dump truck and were run over by the 
truck behind them.  He further asserted being subjected to 
enemy fire while riding in a vehicle on more than one 
occasion and fearing for his life and being in a convoy and 
witnessing one of the jeeps in the convoy get blown up.  See 
substantive appeal dated in July 2006. 

In terms of the stressors, the RO noted in the September 2005 
rating decision that the evidence showed that the Veteran 
served in combat and was exposed to "stressful combat 
situations", but that the evidence did not show that he met 
the diagnostic criteria for a diagnosis of PTSD.  However, 
while the RO similarly noted in the February 2006 statement 
of the case that the Veteran's service records indicate that 
he was exposed to "stressful combat operations while in 
Vietnam", the RO went on to note that the "stressor(s) 
[were] not verified in order to support a diagnosis of 
posttraumatic stress disorder".  

Accordingly, the RO must clarify for the record what 
stressors the RO deems to have occurred and are credible.  An 
attempt must be made to verify any stressor(s) that are not 
found to be combat related.

Regarding a diagnosis of PTSD, there is conflicting evidence 
on file regarding this element.  While VA outpatient records 
in April 2005, June 2005 and August 2005 diagnose the Veteran 
as having PTSD, a VA examiner in August 2005 determined that 
the Veteran did not meet all of the elements for a PTSD 
diagnosis.  Thus, clarification regarding whether the Veteran 
actually has PTSD that conforms to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) of the 
American Psychiatric Association is required.  This is 
particularly essential when considering the Veteran's 
representative's July 2006 report that the Veteran had been 
less than forthcoming with the August 2005 VA examiner 
regarding the stressful experiences he had in Vietnam and how 
those experiences have affected him.  The representative went 
on to state that the Veteran had since been counseled and 
presently understood the importance of being fully 
cooperative with the examiner.  

Also, as noted above, the Veteran's claim of entitlement to 
service connection for PTSD has been expanded to include 
consideration of other psychiatric disabilities.
Further medical clarification in this respect is also 
necessary.  38 U.S.C.A. § 5103A(d).  Although, as the RO 
pointed out, the Veteran's service treatment records are 
devoid of complaints or treatment of a psychiatric nature 
(excluding a November 1962 pre-enlistment  Report of Medical 
History showing a history of mild nervousness), the August 
2005 VA examiner diagnosed the Veteran as having panic 
disorder without agoraphobia and major depressive disorder.  
He also opined that "the [Veteran's] symptomatology that is 
identified is thought to be most likely caused by, or the 
result of, military experience".  Accordingly, a medical 
opinion is required that clarifies whether the Veteran has a 
psychiatric disability that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Lastly, there appears to be outstanding medical evidence 
pertinent to this appeal that must be obtained.  The 
Veteran's representative pointed out in June 2006 that the 
Veteran suffered a panic attack while being treated for a 
heart condition at MeritCare Hospital, and he received 
treatment at the Oaks Medical Facility.  Pertinent records 
from these facilities should be obtained following the 
appropriate procedures.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(1).  In addition, pertinent outstanding 
VA psychiatric treatment records from the Fargo, VA medical 
center from August 2005 to "present" should be obtained.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

Based on the foregoing, the case is REMANDED for the 
following action:

1.  The RO/AMC should obtain copies of 
pertinent outstanding private treatment 
records, namely records from MeritCare 
Hospital and Oaks Medical Facility noted 
above, following the procedures set forth 
in 38 C.F.R. § 3.159 and associate them 
with the Veteran's claims file.  The 
RO/AMC should also obtain pertinent 
outstanding VA psychiatric treatment 
records from the Fargo, VAMC from August 
2005 to "present".  If any identified 
records cannot be obtained, this fact 
should be documented in the claims file 
and the Veteran and his representative 
should be so informed.

2.  The RO/AMC shall accord the Veteran a 
VA mental disorders examination.  The 
entire claims file must be made available 
to and pertinent documents therein 
reviewed by the examiner in connection 
with the examination.  The examiner should 
elicit from the Veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  All indicated tests 
and studies are to be performed and the 
examiner should review the results of any 
testing prior to completing the report.  
All findings should be reported in detail.  
Complete diagnoses should be provided.  
Regarding PTSD, the examiner should be 
expressly informed of the verified 
stressor(s) and that only the specifically 
verified in-service stressful event(s) may 
be considered for the purpose of 
determining whether exposure to such in-
service event(s) has resulted in PTSD.

a.  Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed.) of the American Psychiatric 
Association.  To the extent possible, the 
examiner is to reconcile any 
contradictory evidence regarding the 
etiology of any diagnosed psychiatric 
disorder.

b.  If the examiner concludes that the 
Veteran has a diagnosis of PTSD, the 
examiner should specifically address 
whether it is at least as likely as not 
(i.e., a 50 percent probability or 
higher) that the PTSD is a result of one 
or more verified in-service stressor.

c.  If the Veteran does not have PTSD, 
the examiner should specifically indicate 
so.  Any opinion provided should include 
discussion of specific evidence of 
record. The basis for the conclusions 
reached should be stated in full, and any 
opinion contrary to those already of 
record should be reconciled, to the 
extent possible.

d.  Identify any other psychiatric 
diagnoses which may be found on 
examination and opine as to whether it is 
at least as likely as not that any of 
these identified psychiatric diagnoses 
are related to service.

e.  Determine whether any psychiatric 
disability, (1) pre-existed the period of 
service from February 1963 to January 
1967, and (2) if so, whether it is at 
least as likely as not that such a 
disability increased in severity, beyond 
the natural progression of the disorder, 
during service.

The report of examination should include 
the complete rationale for all opinions 
expressed.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.  After 
completing the above requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim of entitlement to service 
connection for a psychiatric disorder, to 
include PTSD.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

